DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-23 are currently pending and have been fully considered.

EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Stephen Hamon on 5/4/2022.

4.	Please amend the application as follows:
	- Cancel claims 4 and 7.

Allowable Subject Matter
5.	The following is an examiner’s statement of reasons for allowance:
	Claims 1-3, 5-6 and 8-23 are in condition for allowance because the prior art does not teach or suggest the recited methods of forming negative electrodes in independent claims 1, 22 and 23. Dependent claims 2, 3, 5, 6 and 8-21 are concurrently allowable.
	Antonopoulos (US Patent 10,559,862 B2) teaches (Claim 1) a method for forming a negative electrode for a lithium-ion cell, comprising the steps of first constant-current charging with a first charging current until a first half-cell potential with regard to a reference electrode is reached; first constant-voltage charging at the first half-cell potential with regard to the reference electrode until a second charging current is reached. 
However, Antonopoulos does not appear to teach or suggest providing an energy storage device cell, such as a battery or capacitor, wherein the cell including a negative electrode, a positive electrode, and a supplemental ion source electrically connected to the negative electrode; defining a value of an energy storage capacity of the cell, the defined value indicative of the negative electrode being fully formed as a result of intercalation in the negative electrode of an ion provided by the supplemental ion source; filling the cell with an organic electrolyte containing a salt composed of the ion; prior to the energy storage capacity of the cell reaching the defined value, discharging electric current from the positive electrode to the negative electrode; and, thereafter, reversing the electric current to flow from the negative electrode to the positive electrode
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEWART A FRASER whose telephone number is (571)270-5126. The examiner can normally be reached M-F, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEWART A FRASER/Primary Examiner, Art Unit 1724